NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2717-15T1


STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

NASIR FINNEMEN,

     Defendant-Appellant.
__________________________

              Submitted July 12, 2017 – Decided October 6, 2017

              Before Judges Simonelli and Carroll.

              On appeal from the Superior Court of New
              Jersey, Law Division, Camden County, Municipal
              Appeal No. A-07-15.

              Maschmeyer  Karalis,          PC,   attorneys        for
              appellant (Linda B.           Alle-Murphy, on        the
              brief).

              Mary Eva Colalillo, Camden County Prosecutor,
              attorney   for   respondent   (Jason   Magid,
              Assistant Prosecutor, of counsel and on the
              brief).

PER CURIAM

        Following a trial de novo in the Law Division, defendant

Nasir     Finnemen    was   convicted     of   disorderly    conduct,    N.J.S.A.
2C:33-2, and resisting arrest, N.J.S.A. 2C:29-2(a).        On appeal,

defendant raises the following contentions:

           Point One: The Courts Below Erred in Finding
           Sergeant Beach's Testimony To Be Credible.

           Point Two: The Trial Court Erred in Not
           Admitting the Videotape of An Incident
           Occurring on December 14, 2012 Under [N.J.R.E.
           403].

           Point Three: Defendant/Appellant's Conduct
           Did Not Rise to the Level of Disorderly
           Conduct As a Matter of Law.

           Point Four: Defendant/Appellant's Conduct Did
           Not Meet the Requirement of Resisting Arrest
           As a Matter of Law.

     We have considered defendant's contention in Point Two in

light of the record and applicable legal principles and conclude

it is without sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(1)(E). The municipal court and Law Division

judges properly found that the videotape of an incident between

defendant and a Camden County Sheriff's Officer on December 14,

2012 had no connection with this case and was irrelevant.          See

State v. Cole, 229 N.J. 429, 447 (2017) (noting that in deciding

whether evidence is relevant, the court "should focus on the

logical connection between the proffered evidence and a fact in

issue").       Accordingly,   we   address   defendant's    remaining

contentions.



                                   2                          A-2717-15T1
                                         I.

     On July 17, 2014, Sergeant Michael Beach and Patrolman Michael

Schaeffer of the Mt. Ephraim Police Department were dispatched to

a Walgreens after an employee reported that a customer, later

identified as defendant, caused a disturbance inside the store,

then exited, walked across the street, and yelled obscenities at,

and made obscene hand gestures to, Walgreens employees who went

outside the store to see where defendant went.              According to the

employee, defendant was asked to leave the store because he was

harassing customers.

     When Beach arrived, he saw defendant standing at a bus stop

approximately 100 feet across from Walgreens.             Defendant was irate

and angrily gesturing with his hands.          Beach exited his patrol car

and approached defendant, who was yelling that the Walgreens

employees were harassing him and he wanted to sue them.             Defendant

also yelled obscenities to the employees and made obscene hand

gestures    toward   them,     namely,    raising   his   middle   finger   and

grabbing his genital area.         Beach instructed defendant numerous

times to calm down, but defendant did not comply.                   Defendant

repeatedly moved around Beach to make sure the Walgreens employees

continued    to   hear   his   obscenities    and   see    his   obscene    hand

gestures.



                                         3                             A-2717-15T1
     According to defendant, Schaeffer arrived and told him he

received a call that defendant was "sticking up [his] middle

finger, and grabbing [his] private[,]" and commented to him: "I

should lock you up.      This is not . . . Camden, this is not the

hood.   This is the suburbs and . . . it's not the ghetto."

Defendant denied making obscene hand gestures and took offense to

Schaeffer's comments.

     Beach served defendant with a summons, charging him with

disorderly conduct based on what Beach had observed.            Fearing that

defendant might return to Walgreens and cause problems, Beach

instructed   him   to   walk   up   the   street   to   the   next   bus   stop

approximately one-and-one-half blocks away to avoid an arrest.

Defendant continued yelling as he walked away,                 and said the

officers were harassing him and were not allowed to charge him.

He claimed that Schaeffer told him "[he] had three seconds to get

off the bus stop[.]"

     Defendant walked approximately 200 yards, called 9-1-1, and

reported that the officers had disrespected him and Schaeffer

abused his authority by telling him to get off a public bus stop.1

Beach and Schaeffer, the only officers on duty at the time,



1
  Defendant was charged with making a false public alarm by calling
9-1-1, N.J.S.A. 2C:33-3(e), but the State voluntarily dismissed
the charge.

                                      4                               A-2717-15T1
responded   to   the   call.   Beach   was   the   first   to   arrive    at

defendant's location and, as he approached defendant, defendant

angrily threw up his arms, yelled obscenities, refused to speak

to Beach, and demanded to speak with Beach's supervisor.             Beach

advised defendant that he was the on-duty supervisor and defendant

could file a complaint against the officers.               Defendant then

entered a nail salon after being advised not to do so, and

continued to yell and cause a scene.

     Schaeffer arrived, and the officers advised defendant he was

under arrest. Beach instructed defendant to place his hands behind

his back, but defendant pulled away and twisted and turned when

Schaeffer placed a handcuff on his right hand.         Defendant fought

with the officers as Beach grabbed his left arm.             The officers

took defendant to the ground, and he tucked both of his arms

underneath his body and continued to fight.          The officers were

eventually able to handcuff defendant.       Defendant did not advise

the officers he had a problem or condition with his shoulder that

prevented him from putting his hands behind his back.           Defendant

was using a cane, for reasons unclear from the record, but was

able to walk backwards and lift and point it, and did not appear

to rely on it.     Beach served defendant with a summons, charging

him with resisting arrest.



                                  5                                A-2717-15T1
     Defendant denied yelling obscenities or making obscene hand

gestures to the Walgreens employees, and claimed that he walked

to the next bus stop as Beach had instructed.   Defendant testified

he had no problem with Beach, but called 9-1-1 because he believed

Schaeffer was abusing his authority.   He also testified that he

complied when told to put his hands behind his back, and that when

he turned his head to ask why he was being arrested, Schaeffer

took him to the ground and used excessive force to handcuff him.

Defendant admitted he did not tell the officers he had an injury

to his shoulder.

     Defendant testified that his witness, Dr. Patrick Brown,

heard him yelling and told him he looked disabled.   However, Brown

testified that he heard a commotion outside his chiropractic

office, and when he went outside, he saw Beach opening the back

door of his patrol car and helping defendant into it.   Brown also

saw defendant "carrying on a lot . . . yelling and screaming[]"

and did not see "anything out of the ordinary except [defendant]

making a lot of noise."   Brown did not recall telling defendant

he looked disabled.

     The municipal court judge found that Beach's testimony was

credible, unbiased, and an accurate recitation of events.        The

judge noted that Beach's recollection was "quite vivid," which was

"logical considering that he had the most interaction with the

                                6                           A-2717-15T1
defendant."    The judge also noted that defendant admitted he had

no problem with Beach, and found defendant's "only beef . . . was

with . . . Schaeffer, whom he clearly did not like."

     The municipal court judge found defendant's testimony was

"biased, incredible in parts, and largely colored by his anger

that day" and contradicted by other witnesses, especially Brown.

The judge made specific findings on the elements of disorderly

conduct and resisting arrest, and found defendant guilty of each

offense.       The judge declined to impose a jail sentence, and

instead, imposed the appropriate fines, fees, and court costs.

     On appeal, the Law Division judge reviewed the record and

made independent factual findings.       The judge found no reason to

reject   the   municipal   court   judge's   credibility   findings,   and

determined the officers' testimony was "trustworthy, reliable and

credible."     Regarding the disorderly persons offense, the judge

made the following findings:

           I find that on July 17, 2015, the defendant
           . . . encountered Sergeant Beach and Officer
           [Schaeffer] . . . near the Walgreens located
           at 20 West Kings Highway, Mount Ephraim, New
           Jersey.

                I find that upon arrival, Sergeant Beach
           observed defendant shouting obscenities and
           making wild gestures.

                I find that Sergeant Beach observed the
           defendant gesturing to the Walgreens and the


                                     7                           A-2717-15T1
          Walgreens personnel standing outside using his
          middle finger and grabbing his crotch area.

               I [find] that Sergeant Beach attempted
          to calm down the defendant and have him lower
          his voice, to little avail.

The judge recited N.J.S.A. 2C:33-2(a) and (b), and found defendant

guilty of disorderly conduct, reasoning that defendant's "conduct

across from the Walgreens certainly [fell] within the definition

[of disorderly conduct] as articulated."

     The judge also made specific findings regarding the resisting

arrest charge.     Reciting N.J.S.A. 2C:29-2(a), the judge found

defendant guilty of resisting arrest, reasoning as follows:

               With regard to the resisting arrest, the
          facts are as found by the [c]ourt, and again,
          credibly testified by the police officers that
          when being informed [he] was under arrest,
          [defendant] pulled away and would not allow
          himself to be cuffed, and basically engaged
          in an altercation with the police officers.

The judge imposed the same fines, fees, and court costs.       This

appeal followed.

                               II.

     Beach issued an investigative report of the incident, which

was admitted into evidence.   Defendant contends in Point One that

the municipal court and Law Division judges erred in finding

Beach's testimony credible because his investigative report was

inconsistent with his trial testimony.     Specifically, defendant


                                 8                         A-2717-15T1
argues the report did not state that he used obscenities and made

obscene hand gestures, and stated that Beach handcuffed his left

hand, whereas Beach testified he handcuffed his right hand.

     The Court in State v. Robertson, 228 N.J. 138, 144 (2017),

reaffirmed the standard of review between the Law Division and the

municipal court:

          In the Law Division, the trial judge may
          reverse and remand for a new trial or may
          conduct a trial de novo on the record below.
          At a trial de novo, the court makes its own
          findings of fact and conclusions of law but
          defers to the municipal court's credibility
          findings. It is well-settled that the trial
          judge giv[es] due, although not necessarily
          controlling, regard to the opportunity of the
          municipal   court   judge   to   assess   the
          credibility of the witnesses.

          [Robertson,   supra,  228     N.J.   at   147-48
          (citations omitted).]

     "We do not weigh the evidence, assess the credibility of

witnesses, or make conclusions about the evidence."          State v.

Barone, 147 N.J. 599, 615 (1997).     Because neither the appellate

court nor the Law Division judge is in a good position to judge

credibility, the municipal court's credibility findings are given

deference.   State v. Locurto, 157 N.J. 463, 470-71 (1999).        The

rule of deference is more compelling where, such as here, both

judges made concurrent findings.      Id. at 474.   "Under the two-

court rule, appellate courts ordinarily should not undertake to


                                9                             A-2717-15T1
alter concurrent findings of facts and credibility determinations

made by two lower courts absent a very obvious and exceptional

showing of error." Ibid. (citation omitted). Therefore, appellate

review of the factual and credibility findings of the municipal

court and the Law Division "is exceedingly narrow."           State v.

Reece, 222 N.J. 154, 167 (2015) (quoting id. at 470).

      Defendant's argument that Beach's report did not state that

he used obscenities is incorrect.        The report specifically states

that defendant used obscenities:

            Upon arrival, I located [defendant] and upon
            speaking with him I observed him to be irate
            and stating that he was disrespected by the
            employees of Walgreens. While speaking with
            [defendant] . . . Schaeffer responded to
            Walgreens and spoke with the caller who stated
            that the male was harassing customers and was
            asked to leave the building.       The person
            reporting stated that the male began cursing
            and left the building and walked across the
            street and began yelling obscenities back at
            her at which time she called police.

            [(Emphasis added).]

Although the report did not state that defendant made obscene hand

gestures, the municipal court judge credited Beach's testimony

that he saw defendant repeatedly do so.        Defendant has not shown

how   the   judge's   credibility   finding   constituted   any    error.

Locurto, supra, 157 N.J. at 471.




                                    10                            A-2717-15T1
     Defendant's argument about which hand Beach handcuffed is

meritless.    Defendant has not articulated any basis upon which

Beach's testimonial misidentification of the hand he handcuffed

affected the outcome of this case.           This minute detail falls

woefully     short   of   being   a      "crucial   inconsistency,"    as

characterized by defendant, and therefore warrants no disturbance

as a "very obvious and exceptional showing of error."       Id. at 474.

                                  III.

     Defendant contends in Point Three that his conduct did not

rise to the level of disorderly conduct as a matter of law.            He

argues his conviction should be reversed because he did not engage

in tumultuous behavior, as proscribed under N.J.S.A. 2C:33-(a)(1).

He posits he was merely yelling at the Walgreens employees across

the street from the store, and his conduct was insufficient to

support his conviction.    We disagree.

     In our review of the Law Division's decision on a municipal

appeal, "[w]e consider only the action of the Law Division and not

that of the municipal court."      State v. Adubato, 420 N.J. Super.
167, 175-76 (App. Div. 2011), certif. denied, 209 N.J. 430 (2012).

We consider "whether the findings made could reasonably have been

reached on sufficient credible evidence present in the record."

State v. Stas, 212 N.J. 37, 49 (2012) (quoting Locurto, supra, 157
N.J. 463, 471 (1999)). "Unlike the Law Division, which conducts a

                                  11                            A-2717-15T1
trial   de   novo   on   the   record,   Rule   3:23-8(a),    we   do    not

independently assess the evidence."        State v. Gibson, 429         N.J.

Super. 456, 463 (App. Div. 2013) (quoting Locurto, supra, 157 N.J.

at 471), rev'd on other grounds, 219 N.J. 227 (2014).              Applying

these standards, we discern no reason to reverse defendant's

conviction for disorderly conduct.

     Defendant was charged with disorderly conduct under N.J.S.A.

2C:33-2(a)(1), which required the State to prove that he "with

purpose to cause public inconvenience, annoyance or alarm, or

recklessly creating a risk thereof[,] . . . [e]ngage[d] in fighting

or threatening, or in violent or tumultuous behavior[.]"           "Public"

is not defined in subsection (a), but N.J.S.A. 2C:33-2(b) defines

the term as follows: "affecting or likely to affect persons in a

place to which the public or a substantial group has access; among

the places included are . . . places of business             or . . . any

neighborhood." Although "[i]t is not clear whether the Legislature

intended [the subsection (b)] definition to apply to [the] use of

the word 'public' in subsection [(a)], . . . for present purposes

we assume a consistency of meaning."       State v. Stampone, 341 N.J.

Super. 247, 254 (App. Div. 2001).

     When N.J.S.A. 2C:33-2 was enacted in 1978, "tumultuous" was

defined as "marked by tumult," "tending or disposed to cause or

excite a tumult," and "marked by violent or overwhelming turbulence

                                   12                               A-2717-15T1
or upheaval."     Webster's New Collegiate Dictionary 1258 (1977).

In turn, "tumult" was defined to include not only the crowd-focused

definitions cited in Stampone, but also "violent agitation of mind

or feelings" and "a violent outburst." Ibid.; see also United

Prop. Owners Ass'n of Belmar v. Borough of Belmar, 343 N.J. Super.
1, 67 (App. Div.) (noting that "[t]umult is defined as either

'uproar' or 'violent agitation of mind of feelings,'" and that

"[e]xcessive    noise   could   qualify       as   an   uproar    or    a   violent

agitation")     (quoting   Webster's      New      American      Dictionary       555

(Smithmark 1995)), certif. denied, 170 N.J. 390 (2001).

     N.J.S.A.    2C:33—2(a)     does    not     require    that     a   defendant

actually "cause public inconvenience, annoyance or alarm," but

only that the defendant acted "with [the] purpose to cause" it or

"recklessly creat[ed] a risk thereof."              A person acts purposely

"if it is his conscious object to engage in conduct of that nature

or to cause such a result."            N.J.S.A. 2C:2-2(b)(1).               Reckless

conduct requires a showing that a person

          consciously disregard[ed] a substantial and
          unjustifiable risk that the material element
          [of an offense] exist[ed] or [would] result
          from his conduct. The risk must be of such a
          nature and degree that, considering the nature
          and purpose of the actor's conduct and the
          circumstances known to him, its disregard
          involve[d] a gross deviation from the standard
          of conduct that a reasonable person would
          observe in the actor's situation.


                                   13                                        A-2717-15T1
            [N.J.S.A. 2C:2-2(b)(3).]

     Defendant does not dispute he was in a public place.              The

record confirms he acted in an agitated and aggressive manner, and

engaged in a loud profane-ridden tirade while flailing his arms

in anger as he yelled profanities and made obscene hand gestures

toward the Walgreens employees.     Defendant engaged in such conduct

despite Beach's instruction that he calm down.      Under the totality

of the circumstances presented, we are persuaded that defendant's

conduct    caused   public   inconvenience,   annoyance   or   alarm   and

constituted "overwhelming turbulence or upheaval," Webster's New

Collegiate Dictionary, supra, at 1258, and a "violent agitation

of mind or feelings."    United Prop. Owners Ass'n of Belmar, supra,

343 N.J. Super. at 67 (citation omitted), and therefore constituted

tumultuous conduct under N.J.S.A. 2C:33-2(a)(1).           The evidence

amply supports the court's determination that defendant committed

the offense of disorderly conduct in violation of N.J.S.A. 2C:33-

2(a)(1).

                                   IV.

     Lastly, defendant contends in Point Four that his conduct did

not meet the requirements of resisting arrest because he lacked

the requisite criminal intent to resist arrest due to a dislocated

right shoulder that prevented him from complying with the officers'



                                   14                             A-2717-15T1
command to place his hands behind his back.   This contention lacks

credulity.

      "[A] person is guilty of a disorderly persons offense if he

purposely prevents or attempts to prevent a law enforcement officer

from effecting an arrest."     N.J.S.A. 2C:29-2(a)(1).    Resisting

arrest "requires a culpability of purpose."    State v. Branch, 301
N.J. Super. 307, 321 (App. Div. 1997), rev'd on other grounds, 155
N.J. 317 (1998).    A defendant therefore must be aware that police

are attempting to effectuate an arrest to be guilty of resisting

it.   Ibid.   If a reasonable factfinder could find that, based on

the circumstances, defendant knew police were attempting to make

an arrest, and defendant resisted that arrest, there is sufficient

evidence to uphold a conviction.      Ibid.

      There is no question that defendant knew the officers' were

attempting to effectuate an arrest, and never advised them he had

an injury to his shoulder that prevented him from complying with

their command to place his hands behind his back.        The record

confirms defendant resisted arrest by pulling back, twisting and

turning, and fighting with the officers while they attempted to

handcuff him, and was sufficient to uphold his conviction for

resisting arrest.

      Affirmed.



                                 15                         A-2717-15T1